         Case 1:19-cv-01410-ELH Document 141 Filed 10/08/20 Page 1 of 1
                           THE LAW OFFICES OF
                     JESSIE LYONS CRAWFORD, LLC
                                      2601 MARYLAND AVENUE
                                    BALTIMORE, MARYLAND 21218

                                         OFFICE: 410-662-1230
                                      FACSIMILE 410-662-1238


                                                                                 JESSIE LYONS CRAWFORD, ESQ.
                                                                                 *LICENSED IN MARYLAND




                                          October 8, 2020
VIA ELECTRONIC MAIL
Hon. Deborah L. Boardman, Magistrate Judge
United States District Court of Maryland

Re:    Samuel Green vs. AMF Bowling, Inc.
       Case No.: 1:19-CV-01410-ELH

Dear Judge Boardman:

         Plaintiff is requesting a discovery dispute conference, as soon as possible, to address
defendant’s threat of delaying Plaintiff’s October 13, 2020 deposition of its Corporate Designee,
on the basis that the Plaintiff has filed a limited objection, pursuant to Federal Rules of Civil
Procedure 72(a), as to the Court’s September 23, 2020 and October 6, 2020, Orders. See Exhibit
1.
         Defendant’s threat of filing an Emergency Motion serves no other purpose but to unduly
delay these proceedings, and prejudice Plaintiff’s case. In fact, the discovery deadline is November
2, 2020, and Plaintiff has been steadfast in his argument that the defendant is engaging in dilatory
tactic in their attempts to impede and frustrate the discovery process.

        Thank you for your time and consideration.

                                              Very truly yours,

                                              THE LAW OFFICES OF
                                                   JESSIE LYONS CRAWFORD, LLC



                                              ___________________________
                                              Jessie Lyons Crawford, Esq.
cc:    Kim Parker, Esquire
       Brigitte J. Smith, Esquire




                               “Begin with Believing You Will Succeed “
